Citation Nr: 1702022	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to September 17, 2010 for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to an earlier effective date for the grant of TDIU. The Veteran contends his total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) should be effective March 2010, the date he submitted his increased rating claim for his service-connected disabilities. The Board finds a remand is warranted for additional development.

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2016). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The AOJ granted TDIU in a November 2010 rating decision effective September 17, 2010. A total disability rating based upon individual unemployability is no different than an increased rating claim governed under 38 U.S.C.A. § 5110 (West 2014). Ultimately, all effective dates are determined based on facts found.  One issue is when the Veteran ended employment in a substantial gainful occupation. Here, faced with the provision relating to marginal employment, it must be determined if the Veteran was engaged in substantially gainful employment, during the period in question. As such, the Board finds a remand is warranted to obtain additional development regarding the Veteran's employment from March 2009 through September 16, 2010, and earnings during this period of time. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he submit or authorize for release all employment and compensation records, from all employers, related to his employment and compensation from March 2009 through September 16, 2010.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Thereafter, take any development action deemed warranted and readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.
	
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




